The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) fall within at least one of the four categories of patent eligible subject matter: a process, MPEP 2106.03.
Quantifying/quantification (claims 1-2) tells a POSA to quantify the expression level of at least one of 9 miRNAs in a sample using any means/process or a well-known method, such as PCR (claims 5, 10, 13), hybridization (claims 6, 11, 13) or sequence analysis (claims 7, 12-13).  
Assessing: “assessing the disease burden based on the quantity of the expression level of . . . at least one miRNA”, monitoring and evaluating “treatment response” (claims 1-2, 13-14) are directed to judicial exceptions. However, these are deemed mental process. Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972). MPEP 2106.04(a)(2)(III). 
In claims 3, 8, embodiment of the sample: serum or plasma is claimed. In claims 4, 9, embodiments of the disease is claimed: “the burden corresponds to stage 4 according to the international neuroblastoma staging system”.  
Do the claims integrate the judicial exceptions into a practical application? A proper practical application is “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, MPEP 2106.04(d)(2).  In the instant, claims 1-12, fail to go beyond classifying, assessing, monitoring and evaluating steps.  There is no treatment.  Therefore, the claims fail to disclose a proper practical application.
In claims 13-14, classifying, assessing and evaluating are performed on a sample obtained from a subject who is already undergoing treatment for neuroblastoma. Further treatment of the patient and or repeat of classifying, assessing so as to monitor and evaluate the “treatment response” add nothing.  The patient was already undergoing treatment before steps a and b.  It is not clear from the claim or the specification what specific types of therapy was administered and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. Therefore, the claims fail to disclose a proper practical application.
Looking at the claims as a whole, do they “amount to significantly more than routine and conventional steps”? 
The claims as a whole take precedence in clinical chemistry profiles, such as panel 12 or panel 24, wherein blood analytes are determined, the analytes are compared to reference values to assess the functions body organs or diagnose specific diseases e.g. abnormal glucose for diabetes. 
In the instant, the claims recite naturally occurring correlations: the relationship between expression of at least one miRNA and the burden of neuroblastoma.  Quantifying, is a conventional step.  The step tells one of ordinary skill in the art to quantify at least one miRNA through any known means or applicable procedures, e.g. Ramraj et al., Oncotarget (2016) vol 7(14), pp. 18605-19; Dutta et al., Cancer Sc. (2007) vol. 98(12), pp. 1845-1852; PCR; hybridization; sequence analysis, etc. The miRNAs may also be read from the patient’s medical record. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature or natural phenomena into a patent-eligible application of such a law. Mayo, 566 US 66; USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584 (1978).  
“Assessing the disease burden based on the quantity of the expression level of . . .  at least miRNA”, monitoring and evaluating “treatment response” are conventional steps or mental exercises. Therefore, the combination of quantifying, assessing, monitoring and evaluating adds nothing to the laws of nature or natural phenomena that is not already present when the steps are considered separately. Mayo, supra. 
Simply appending conventional steps, specified at a high level of generality, [***326]to laws of nature or natural phenomena, cannot make those laws or phenomena, patentable. Mayo, supra. Bilski v. Kappos, 561 US 593; USPQ2d 1001 (2010). In claims 13-14, classifying, assessing, monitoring and evaluating are performed on a sample obtained from a subject who is already undergoing treatment for neuroblastoma. Further treatment of the patient and repeat of classifying, assessing so as to monitor and evaluate the treatment adds nothing to the claims.  The patient was already undergoing treatment before steps a and b.  It is not clear from the claim or the specification what specific types of therapy was administered and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims lack adequate support in the specification, which disclosed as follows:

    PNG
    media_image1.png
    255
    766
    media_image1.png
    Greyscale
 
There is no support for treatment in the specification, e.g. the drug, the dose and the treatment regimen are not disclosed in the specification.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Quantifying (claims 1-2), assessing, monitoring and evaluating/evaluate (claims 1-2, 13-14) are drawn to all the steps of quantifying, assessing, monitoring and evaluating, known today and those that may be discovered in the future. Hence, the claims are indefinite. PCR (claims 5, 10, 13), hybridization (claims 6, 11, 13) and sequence analysis (claims 7, 12-13) are well-known in the art. Quantifying, assessing, monitoring and evaluating are process steps, and must be novel and non-obvious under the US patent practice. Applicant must add novel and non-obvious steps of performing quantifying, assessing, monitoring and evaluating to the claims. However, such may raise the issue of new matter rejection. 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramraj et al., Oncotarget (2016) vol. 7(14), pp. 18605-19, in view of Dutta et al., Cancer Sc. (2007) vol. 98(12), pp. 1845-1852. 
Applicant claims an in vitro method of assessing disease burden in a human neuroblastoma by quantifying at least one of 9 miRNA in a patient sample, assessing the burden, monitoring and evaluating treatment response.  In preferred embodiments, the sample is serum or plasma (claims 3, 8) and “the burden corresponds to stage 4 according to the international neuroblastoma staging system” (claims 4, 9).  Quantifying is by a well-known routine procedure, such as, PCR (claims 5, 10, 13), hybridization (claims 6, 11, 13) or sequence analysis (claims 7, 12-13).  In claims 13-14, classifying, assessing, monitoring and evaluating are performed on a sample obtained from a subject who is already undergoing treatment for neuroblastoma.
Determination of the scope and content of the prior art (MPEP 2141.01 
Ramraj et al., teach prediction of high risk neuroblastoma (HR-NB) progression and metastases using mouse model by performing miRNA profiling.  Thirty four high serum levels miRNAs and 46 low levels with HR-NB were identified. Using sequence analysis, 25 (11 increased, 14 decreased) human specific prognostic markers were identified of which 21 were unique to HR-NB. PCR was used to validate the miRNA profiles. Ramraj et al., concluded “the presence of miRNAs in body fluids” (serum or plasma) is “an infinite source of biomarkers in various cancers” and “the feasibility of high-throughput approaches allows the precise characterization of miRNAs as prognostic or therapeutic markers for cancer.”  See the entire document, particularly abstract, introduction, cols. 1-2, pp. 18606 and figs. 1-5. 
Dutta et al., teach miRNA overexpression is an acquired trait during carcinogenesis and indicates cell proliferation in cancers.  Using hybridization method, PCR and sequence analysis, they found miRNA “expression profiles can be used for classification, diagnosis and prognosis of human malignancies”. See the entire document, particularly abstract, etc.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Ramraj et al., and Dutta et al., is that applicant cites different miRNAs. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts, well-known knowledge of conventional techniques of using miRNAs to predict disease burden of HR-NB.  The motivation is also from the problem applicant wanted to solve: applicant wanted to avoid the prior arts.
Ramraj et al., teach “the presence of miRNAs in body fluids” (serum or plasma) is “an infinite source of biomarkers in various cancers” and “the feasibility of high-throughput approaches allows the precise characterization of miRNAs as prognostic or therapeutic markers for cancer.”  Dutta et al., teach miRNA overexpression profiles can be used for classification, diagnosis and prognosis of human malignancies” and disclosed hybridization, PCR and sequence analysis are used to perform the procedure. 
Having known how to assess miRNAs in human cancers and or malignancies, one of ordinary skill would have been motivated to do so at the time the invention was made with reasonable expectation of success. Each assessed miRNA is an obvious modification available for the preference of an artisan.  Applicant did as suggested by the prior arts.  The motivation for selecting different miRNAs is to avoid the prior arts.
Ramraj et al., teach prediction of high risk neuroblastoma (HR-NB) progression and metastases using mouse model by performing miRNA profiling.  Thirty four high serum levels miRNAs and 46 low levels with HR-NB were identified. Twenty five (11 increased, 14 decreased) human specific prognostic markers were identified of which 21 were unique to HR-NB.  Therefore, one of ordinary skill would have been motivated to assess disease burden in human neuroblastoma at the time the invention was made with reasonable expectation of success.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques by the prior arts to quantify different miRNAs for assessing neuroblastoma in human.  Such is deemed invention of reasoning not of creativity, KSR, supra.
In claims 13-14, classifying, assessing and evaluating are performed on a sample obtained from a subject who is already undergoing treatment for neuroblastoma. Further treatment of the patient and or repeat of classifying, assessing so as to monitor and evaluate the “treatment response” add nothing.  The patient was already undergoing treatment before steps a and b.  It is not clear from the claim or the specification what specific types of therapy was administered and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. Therefore, the claims fail to add patentable invention to steps a and b.
Therefore, the claims are not allowable over the combination of the prior arts.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
August 11, 2022